F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        August 2, 2007
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court



    JU D ITH E. C OO K ,

                 Plaintiff-Appellant,

    v.                                                    No. 06-7113
                                                (D.C. No. CIV-05-004-JHP-SPS)
    M ICH AEL J. ASTRU E,                                 (E.D. Okla.)
    Commissioner, Social Security
    Administration,

                 Defendant-Appellee.



                              OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, M U RPH Y and HO LM ES, Circuit Judges.




         Judith Cook appeals from an order of the district court affirming the

Commissioner’s denial of disability insurance benefits and supplemental security

income. She claims to have become disabled on July 31, 2002, due to physical




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and mental impairments. 1 After a hearing, however, an administrative law judge

(A LJ) concluded at step five of the five-step sequential evaluation process, see 20

C.F.R. § 404.1520; Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988)

(explaining the five-step process), that M s. Cook was not disabled because she

retained the residual functional capacity (RFC) to perform work that exists in

significant numbers. The A ppeals Council denied review, and the district court

affirmed the ALJ’s decision.

      Because the Appeals Council denied review, the ALJ’s decision is the final

agency decision. Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). Our

review of the agency’s decision is limited to determining whether it is supported

by substantial evidence and whether the Commissioner applied the correct legal

standards. M adrid v. Barnhart, 447 F.3d 788, 790 (10th Cir. 2006). In

conducting this review, “we neither reweigh the evidence nor substitute our

judgment for that of the agency.” Casias v. Sec’y of Health & H um an Servs., 933

F.2d 799, 800 (10th Cir. 1991).

      M s. Cook argues on appeal that the ALJ: (1) failed to recognize all of her

impairments as severe; (2) failed to discuss why she did not meet a Listed

Impairment; (3) incorrectly assessed her RFC by failing to account for all of her

limitations; and (4) improperly evaluated her credibility.

1
       W ithout explanation, M s. Cook asserts for the first time on appeal that she
became disabled on September 28, 2002. For purposes of this appeal, we retain
the originally alleged onset date of July 31, 2002.

                                         -2-
      M s. Cook advanced the same contentions before the district court.

Adopting the report and recommendation of a magistrate judge, the district court

rejected them. The magistrate judge concluded that the ALJ had considered all

evidence of M s. Cook’s alleged impairments; adequately discussed why M s. Cook

did not meet the criteria of a Listed Impairment, albeit in subsequent steps of its

analysis; accurately assessed M s. Cook’s RFC; and correctly noted that

M s. Cook’s claims of total disability were not consistent with the substantial

evidence in the record. See Aplt. App., Tab 7 at 351-66.

      The magistrate judge thoroughly and accurately analyzed each of

M s. Cook’s claims using the same standard that governs our review, and we see

no reason to repeat that analysis here. Accordingly, having reviewed the parties’

briefs, the relevant legal authority, and the administrative record, we affirm the

district court’s judgment for substantially the same reasons as those articulated in

the magistrate judge’s report and recommendation dated September 28, 2006,

which the district court adopted in its order dated October 23, 2006.


                                                     Entered for the Court


                                                     Jerome A. Holmes
                                                     Circuit Judge




                                          -3-